Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 09, 2019

The Court of Appeals hereby passes the following order:

A20A0464. GIOVONNTE MADDOX v. THE STATE

      In 2011, Giovonnte Maddox pled guilty to one count of armed robbery, two
counts of aggravated assault, and one count of kidnapping. Maddox filed a motion
for out-of-time appeal, which the trial court denied on June 19, 2019. On August 8,
2019, Maddox filed a direct appeal from this ruling.1 We lack jurisdiction.
      OCGA § 5-6-38 (a) requires that a notice of appeal be filed within 30 days of
the order sought to be appealed. “[A] timely-filed notice of appeal is a jurisdictional
prerequisite to a valid appeal.” Henderson v. State, 265 Ga. 317, 317 (1) (454 SE2d
458) (1995). Because Maddox’s notice of appeal was filed 50 days after the order he
seeks to appeal, it is untimely. We thus lack jurisdiction to consider the appeal, which
is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/09/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
        Maddox filed an application for discretionary appeal from the same ruling,
which this Court dismissed as untimely. See Case Number A20D0049, dismissed
Sept. 13, 2019.